                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO: 3:18-CR-00148-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                            ORDER
SAUNDRA TORRENCE,                      )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER is before the Court on Defendant’s Unopposed Motion to Modify

Conditions of Probation (#36). In September 2018, Defendant pleaded guilty to one count of

making false entries as an employee of First Legacy Community Credit Union, violating 18 U.S.C.

§ 1006. The Court imposed a below-Guidelines sentence of six months’ imprisonment, followed

by a term of supervised release with a special condition of six months of home detention.

       Defendant completed the active portion of her sentence and is now on supervised release.

Citing poor health and “numerous visits to physicians,” she represents that “house arrest is unduly

burdensome” and thus requests the Court to “amend her conditions of supervised release to

substitute curfew and electronic monitoring for house arrest.” (#36). On December 20, 2019, the

Court held Defendant’s motion in abeyance pending her submission of supporting evidence. (#37).

Thereafter, Defendant filed a supplement to her motion detailing her treatment and upcoming

appointments. (#38). The U.S. Probation Office also filed a letter of support, recognizing she is

“a low risk offender” and “has a host of medical issues that require weekly appointments.” (#39).

       Having considered the unopposed motion and supporting evidence, the Court now enters

the following Order.




      Case 3:18-cr-00148-MOC-DSC Document 40 Filed 01/30/20 Page 1 of 2
                                                ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to Modify

Conditions of Probation (#36) is GRANTED, and Defendant’s probation conditions are hereby

AMENDED to substitute curfew and electronic monitoring in lieu of the house arrest condition.

Curfew hours shall be determined by Defendant’s probation officer. Defendant shall otherwise

abide by all previously imposed conditions.

                                        Signed: January 30, 2020




                                                2

      Case 3:18-cr-00148-MOC-DSC Document 40 Filed 01/30/20 Page 2 of 2
